Exhibit 10.2

WATERS CORPORATION

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR EXECUTIVE OFFICERS – ONE YEAR VESTING

THIS AGREEMENT dated as of <<GRANT DATE>> between Waters Corporation, a
corporation organized under the laws of the State of Delaware (the “Company”),
and <<NAME>> (the “Participant”), an employee of Waters Corporation.

1. Grant of Award. Pursuant and subject to the Company’s 2012 Equity Incentive
Plan (as the same may be amended from time to time, the “Plan”), the Company
grants to you, the Participant, an award (the “Award”) consisting of the right
to receive a total of <<NUMBER GRANTED>> shares (the “Awarded Shares”) of the
common stock, par value $.01 per share, in the Company (the “Stock”) on the
terms and conditions set forth herein. The Grant Date of this Award is as of
<<GRANT DATE>>.

2. Vesting and Delivery of Shares. No portion of the Award is vested as of the
date hereof. Subject to Section 3 below, the Award granted hereunder will vest
as follows: 100% will vest on the first anniversary of the date hereof.
Notwithstanding the foregoing, in the event of your (i) death or
(ii) involuntary termination of employment by the Company for a reason other
than “cause” (as defined below), any then-unvested portion of the Award shall
accelerate in full and become 100% vested. Vested Awarded Shares will be
delivered to you as soon as practicable following vesting, but in any event no
later than 2 1⁄2 months following the calendar year in which such Awarded Shares
became vested (or any earlier date, after vesting, required to avoid
characterization as non-qualified deferred compensation under Section 409A of
the Code). In connection with the delivery of Awarded Shares, par value will be
deemed paid for each Awarded Share by past services rendered by you. For
purposes of the foregoing, “cause” shall mean: (i) your conviction by a court of
competent jurisdiction of, or the pleading of guilty or nolo contendere to, any
felony or any crime involving moral turpitude; (ii) gross negligence, breach of
fiduciary duty or breach of any confidentiality, non-competition or developments
agreement in favor of the Company; (iii) you shall have willfully and
continually failed to substantially perform your duties with the Company after a
written demand for substantial performance is delivered by the Company, which
demand specifically identifies the manner in which the Company believes that you
have not substantially performed your duties pursuant to the disciplinary
procedures of the Company, and such failure of substantial performance shall
have continued for a period of thirty (30) days after such written demand;
(iv) you have been chronically absent from work (excluding vacations, illnesses
or leaves of absences); (v) the commission by you of an act of fraud,
embezzlement or misappropriation against the Company; or (vi) you shall have
refused, after explicit notice, to obey any lawful resolution or direction by
the Board which is consistent with your duties to the Company.



--------------------------------------------------------------------------------

3. Duration of Award and Termination of Employment. This Award will expire upon
the earlier of (i) the delivery of all vested Awarded Shares granted pursuant to
this Agreement or (ii) your termination of employment or other association with
the Company and its Affiliates for any reason other than death or your
involuntary termination of employment by the Company for a reason other than
“cause” (as defined above).

4. Transfer of Award. You may not transfer this Award except by will or the laws
of descent and distribution.

5. Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to the
provision for acceleration of vesting of this Award set forth in Section 8
(Adjustment Provisions) and Section 9 (Change of Control) and the limitations on
the Company’s obligation to deliver Awarded Shares upon exercise set forth in
Section 10 (Settlement of Awards).

6. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of you. Capitalized terms used but not
defined herein shall have the meaning assigned under the Plan. This Agreement
may be executed in one or more counterparts all of which together shall
constitute but one instrument.

7. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to you of your receipt or exercise of this Award or upon your sale
or other disposition of the Awarded Shares. You should rely on your own tax
advisors for such advice.

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

WATERS CORPORATION By:   Douglas A. Berthiaume Title:   Chairman, President and
Chief Executive Officer EMPLOYEE Electronic Signature of Participant

 

<<NAME>>